DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 9/7/21, all requested changes to the claims have been entered.  Claims 1-24 were previously and are currently pending.  The claim amendments have resolved the pending 112(b) rejections of claims 5 and 7, those rejections are herein withdrawn.

Response to Arguments
Regarding the Examiner’s interpretation, under 112(f), of the limitation “a post process filter for post processing filtering…” in claim 9, the Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive.  It is the Examiner’s stance that the term “filter” is a generic placeholder or a nonce term with no specific structural meaning.  The generic placeholder is further modified by functional language (i.e. “for post processing filtering”) and the generic placeholder is not modified by sufficient structure for performing the claimed function.  Thus the limitation is still being interpreted under 112(f) as explained in the action mailed on 6/14/21. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,268,901. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations found in claims 1-24 of the present application are found as obvious variants in the limitations of claims 1-22 of USPN 10,268,901.  For example, all the limitations of claims 1-22 of the present are found in the limitations of claims 1-22, respectively, of USPN 10,268,901.  Further, claims 23 and 24 of the present application are obvious variants of claim 1 of USPN 10,268,901.

Allowable Subject Matter
Claims 1-24 would be allowable if an acceptable terminal disclaimer is filed or if rewritten/amended to overcome the pending double patenting rejections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665